DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 201508590A), as provided by Applicant.
Regarding claim 1, Yamamoto discloses a window frame (Fig. 1, 31); 5a window glass pane (Fig. 1, 10 and Fig. 6, 10) configured to be manually raised and lowered with respect to the window frame (the translation discloses “The raising/lowering operation can be easily performed by the handle 15”, i.e. the pane is manually raised and lowered); a hook (Fig. 1, 37) fixed to an inner surface of the window glass pane (Fig. 6 illustrates hook 37 is indirectly fixed to the interior surface of 10); a bracket (Fig. 6, 33) fixed to the window frame (31) and configured to engage with the hook in a state where the window glass pane is in a fully closed position (para. [0037] of the provided translation discloses “The holding frame member 33 is attached to the bottom of the small window frame 31 via the pivot 37” i.e. the bracket 33 is fixed to the window frame 31 when engagement with the hook 37 occurs); and 10a cover (Fig. 6, 5) covering a lower end of the bracket (33), wherein a surface of the bracket comprises a portion exposed from the cover, the portion being configured to be in contact with the hook 37 in a state where the bracket engages with the hook (Fig. 6 illustrates cover 5 covering a lower portion of the bracket 33 and the uncovered portion of 33 contacts the hook 37).
As to claim 2, Yamamoto discloses 15wherein the bracket (33) is constituted of metal (para. [00] of the translation discloses “member 33 is made of an aluminum”, i.e. the bracket is metal), and the cover (5) is constituted of resin (para. [0027] discloses “the elastic spring”, i.e. the cover is made of a resin material).
Regarding claim 3, Yamamoto discloses wherein the cover (5) covers an area of the surface of the bracket (33) 20extending from an outer surface of the bracket to the lower end (Fig. 4a illustrates the cover 5 over a surface of the bracket 33 that extends from the outer portion all the way down the side of 33 to includes the lower end).  
As to claim 5, Yamamoto discloses 30further comprising a mark (Fig. 4b, 33c) on the cover, wherein an upper end of the hook 37 is located at a same height (Fig. 4b illustrates 37 at the same height as 33c) as or higher than the mark in a state where the window glass pane (10) is in the fully closed position (Fig. 4b illustrates the glass pane to be fully closed).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2011/0016993 A1).
Regarding claim 1, Suzuki discloses a window frame (Fig. 1, frame portion above 2 and 3 that will surround the glass element 5); 5a window glass pane (Fig. 1, 5) configured to be manually raised and lowered with respect to the window frame (para. [0044]); a hook (Fig. 1, 24) fixed to an inner surface of the window glass pane; a bracket (Fig. 1, 22) fixed to the window frame and configured to engage with the hook in a state where the window glass pane is in a fully closed position; and 10a cover (Fig. 2, 19 and 20) covering a lower end of the bracket (para. [0042] describes “The guide piece 19 of the lift arm 12 and the guide piece 20 of the equalizer arm 18 are movably fitted to a window glass bracket 22”, i.e. the portions of 19 and 20 that are fitted to the bracket 22 serve as a cover for certain portions of the bracket), wherein a surface of the bracket (22) comprises a portion exposed from the cover (Fig. 2 illustrates a portion of 22 that is exposed and not under the cover 19 & 20), the portion being configured to be in contact with the hook in a state where the bracket engages with the hook (Fig. 2 illustrates the uncovered portion of 22 connected with the hook 24 while end portions of 22 are engaged with 24).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakaguchi et al. (US 6,397,524 B1) disclose a window glass pane that may be manually raised an lowered with respect to a window frame including hooks attached to the glass pane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/September 19, 2022
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612